No. 04-02-00390-CV
Paul AVENELL,
Appellant
v.
David ALLISON and Kimberly Allison,
Appellees
From the 25th Judicial District Court, Guadalupe County, Texas
Trial Court No. 97-0029-CV
Honorable Dwight E. Peschel, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Alma L. López, Justice
		Catherine Stone, Justice
Delivered and Filed:	October 30, 2002
DISMISSED
	Appellant has filed an agreed motion to dismiss this appeal, stating that the parties' disputes
have been satisfactorily resolved.  Therefore, we grant the motion and dismiss the appeal.  See
Caballero v. Heart of Texas Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex. App.--San Antonio 2001, no
pet.); Tex. R. App. P. 43.2(f).  Costs of the appeal are taxed against the parties who incurred them.
							PER CURIAM
DO NOT PUBLISH